Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed June 30, 2020, is a reissue of U.S. Patent 8,178,360 (hereafter the '360 patent), which issued from U.S. application Serial No. 12/227,474 (the ‘474 application) with claims 1-20 on May 15, 2012.

Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-4, 6-83, 85-88 and 90-94 directed to a compound, a nucleotide or oligonucleotide labelled with the compound, a kit, a method of synthesizing a compound, a method of determining the sequence of a template polynucleotide, and a method of conjugating.  Claims 1, 2, 4, 6, 74 , 88 and 91, as presented in the amendment filed 02/28/2022, are representative:

    PNG
    media_image1.png
    602
    604
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    839
    615
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    709
    592
    media_image3.png
    Greyscale



6. (Original)  A nucleotide or oligonucleotide labelled with a compound according to claims 1, 2, 3, or 4.

74. (New)  A method of determining the sequence of a template polynucleotide, the method comprising: 
contacting the template polynucleotide with a first nucleotide of claim 35 and a second nucleotide, wherein first and second nucleotides are different from each other, and the second nucleotide comprises a cleavable 3’ OH protecting group and is labelled with a different compound, wherein the label moiety and the different compound have distinct absorbance maximums and the label moiety and the different compound are distinguishable from each other; 
incorporating one of the nucleotides into a nascent nucleotide strand annealed to at least a portion of the template polynucleotide in the presence of a DNA polymerase; and 
detecting a fluorescent signal from the incorporated nucleotide to determine the identity of the incorporated nucleotide.

88. (New, Amended)  A method of conjugating the compound of claim 2 to a nucleotide moiety, the method comprising:
covalently attaching a linker moiety to the compound of claim 2; and covalently attaching the nucleotide moiety to the linker moiety.

91. (New) A method of conjugating the compound of claim 2 to an oligonucleotide, the method comprising: 
incorporating a nucleotide labelled with a compound according to claim 2 into an oligonucleotide, wherein said incorporating is accomplished using a polymerase.


Broadening – 35 USC 251
Claims 74-83, 85-88 and 90-94 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period.
The ‘360 patent issued with four independent claims, i.e., claims 1, 2, 4 and 19.  Claims 1, 2 and 4 are directed to a compound of Formula (I) of varying scope.  Claim 19 is directed to a method of synthesizing a compound of Formula (I).  Furthermore, issued claim 6 is a dependent claim, which, along with its dependent claims, are directed to a nucleotide or oligonucleotide labelled with, i.e., conjugated to, a compound according to claims 1, 2, 3 or 4.  
New claims 74-83, 85-88 and 90-94 are directed to new methods not claimed in the ‘360 patent.  Claims 74-83 and 85-87 are directed to a method of determining the 
The methods in claims 74-83, 85-88 and 90-94 are broader than the method in independent claim 19 since none of claims 74-83, 85-88 and 90-94 has the method steps of claim 19.
The methods in claims 74-83, 85-88 and 90-94 are broader than the compounds in independent claims 1, 2 and 4, and broader than the labelled nucleotide or labelled oligonucleotide in claim 6, because the methods in claims 74-83, 85-88 and 90-94 are of a different statutory class from claims 1, 2, 4 and 6.  See MPEP 1412.03(II) and Ex parte Wikdahl, 10 USPQ2d 1546, 1549 (Bd. Pat. App. & Inter. 1989).
Furthermore, claims 74-83, 85-88 and 90-94 are broader than claims 1, 2, 4 and 6 because Applicant would be able to sue a party for infringement who previously could not have been sued for infringement.  See MPEP 1412.03(I).  In particular, if Applicant sold the compound in issued claims 1, 2 or 4 or the labelled nucleotide or labelled oligonucleotide in issued claim 6 to a third party, the third party could then use the material in practically any methods, including the methods of claims 74-83, 85-88 and 90-94, without being sued for infringing the ‘360 patent claims.  Other methods where the compound in claims 1, 2 or 4 can be utilized include methods of conjugating the compound to nucleosides, polypeptides, carbohydrates, ligands, particles or surfaces (see col. 2, lines 63-67 of the ‘360 patent).  Likewise, other methods where a labelled nucleotide of claim 6 (or its new dependent claim 35) can be utilized include various .
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-54 and 63-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 50, 51, 54, 63, 64 and 67 contain the trademark/trade name Alexa 532.  Claims 52, 53, 65 and 66 contain the trademark/trade name Cy5.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify/describe particular materials and, accordingly, the identification/description is indefinite.
In claim 68, at line 3, it is unclear what is meant by “the label moiety each of the different compounds”.  The same applies to dependent claim 69.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered.
The objection for improper multiple dependent claims has been overcome by Applicant’s amendment.
With respect to broadening under 35 USC 251, Applicant notes that “Claim 88 has been amended to adopt the language of previous Claim 89, which the Office Action indicates is not broadened.” (Remarks. P. 29).  This is unpersuasive because, for the new reasons set forth above, claim 88 is a broadened reissue claim.
The prior art rejections set forth in Rejection No. 1-3 of the Office Action mailed 11/29/2021 have been overcome by Applicant’s incorporation of the limitations of claim 5 into independent claim 4.

Allowable Subject Matter
Claims 1-4, 6-49, 55-62, 70-73 are allowed.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,178,360 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991     

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991